



Exhibit 10.1
EXECUTION COPY
AMENDED AND RESTATED SERVICES AGREEMENT
This Amended and Restated Services Agreement (the “Agreement”) is entered into
effective as of December 13, 2016 (the “Effective Date”), by and among Roivant
Sciences, Inc., a corporation organized under the laws of the State of Delaware
(“Service Provider”), Axovant Sciences GmbH, a company with limited liability
organized under the laws of the country of Switzerland (“ASG”), Axovant
Sciences, Inc. (f/k/a Roivant Neurosciences, Inc.), a corporation organized
under the laws of the State of Delaware (“ASI”), and Axovant Sciences Ltd.
(f/k/a Roivant Neurosciences Ltd.), an exempted limited company organized under
the laws of the country of Bermuda (“ASL”, and together with ASI and ASG, the
“Service Recipients” and each a “Service Recipient”).
RECITALS
WHEREAS, Service Provider, ASI and ASL entered into that certain Amended and
Restated Services Agreement, dated as of October 13, 2015 (the “Original
Services Agreement”), pursuant to which ASI and ASL engaged the services of
Service Provider in consideration for a fee;
WHEREAS, the Parties hereto desire to add ASG as one of the service recipients
to the Original Services Agreement in connection with the contribution and
assignment by ASL to ASG of certain assigned assets pursuant to that certain
Asset Contribution Agreement, dated December 13, 2016, by and between ASL and
ASG;
WHEREAS, the Parties hereto desire to amend and restate the Original Services
Agreement in its entirety as set forth herein to reflect the addition of ASG as
one of the service recipients to the Original Services Agreement;
WHEREAS, ASG is a biotechnology company focused on acquiring, developing and
commercializing late-stage neuroscience drug candidates, including non-strategic
neuroscience assets from large pharmaceutical companies, distressed neuroscience
drug candidates from small biotech companies, neuroscience drugs or novel
approaches from universities, and high-risk neuroscience projects abandoned by
conventional biopharmaceutical firms;
WHEREAS, ASI has agreed to provide certain preparatory services in relation to
the identification of potential neuroscience drug asset candidates, managing the
performance of clinical trials or other research and development activities,
performing or evaluating scientific and statistical analyses, and various
administrative matters pursuant to that certain Amended and Restated Services
Agreement among ASL, ASI and ASG, dated as of February 14, 2017 (the
“ASL-ASI-ASG Services Agreement”);
WHEREAS, Service Provider is capable of providing preparatory services in
relation to the identification of potential neuroscience drug asset candidates,
managing the performance of clinical trials or other research and development
activities, performing or evaluating scientific and statistical analyses, and
various administrative matters and is also capable of assisting ASI in providing
such services in connection with the ASL-ASI-ASG Services Agreement; and




--------------------------------------------------------------------------------





WHEREAS, Service Recipients desire to engage the services of Service Provider
until such time as ASI is able to provide all of the services required by ASG in
connection with the ASL-ASI-ASG Services Agreement, and the Service Provider is
willing to provide such services in consideration for a fee.
NOW, THEREFORE, in consideration of the mutual covenants, rights and obligations
set forth herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
1.
DEFINITIONS

1.1
Affiliate. “Affiliate” shall mean any Person, whether de jure or de facto, other
than a Party, that directly or indirectly owns, is owned by or is under common
ownership with a Party to the extent of at least 50 percent of the equity having
the power to vote on or direct the affairs of the entity, and any Person
actually controlled by, controlling, or under common control with a Party.

1.2
Costs. “Costs” shall mean the fully-burdened cost incurred by the Service
Provider and its Affiliates during any applicable month to provide the Services.
For purposes of this definition, the fully-burdened cost includes without
limitation: (i) the costs of any materials used in providing the Services; (ii)
the salary, benefits (if any) (including without limitation, medical plans and
401(k) or other retirement plans), and employment taxes (if any) of all the
Service Provider’s employees involved in providing such services (excluding,
however, any compensation that is provided to an employee or independent
contractor in the form of equity instruments, options to acquire stock (stock
options), rights with respect to (or determined by reference to) equity
instruments or stock options, or any non-cash compensation provided by a third
party to an employee or independent contractor); (iii) related overhead expenses
(including, without limitation, cost of facilities and utilities costs,
insurance, and the cost of all general support, operational and business
services); (iv) any and all licensing fees paid or payable to Third Parties for
any intellectual property incorporated into such services; and (v) any
depreciation, amortization or other cost recovery for financial accounting
purposes related to assets of the Service Provider to the extent such assets are
used in providing the Services; provided, however, that the fully-burdened cost
shall not include costs incurred by the Service Provider to engage a Third Party
for the purpose of providing Services pursuant to Section 3.4 of the Agreement.

1.3
Marks. “Marks” shall mean and include trademarks, service marks, trade names,
domain names, trade dress, logos, and similar designations, whether registered
or unregistered, and all applications and registrations therefor.

1.4
Party. “Party” shall mean Service Provider or either Service Recipient, and
“Parties” shall mean Service Provider and Service Recipients collectively.

1.5
Person. “Person” shall mean and include any individual, corporation, trust,
estate, partnership, joint venture, company, association, governmental bureau or
agency, or any other entity regardless of the type or nature thereof.

1.6
Third Party. “Third Party” shall mean any entity other than a Party or an
Affiliate.





--------------------------------------------------------------------------------





1.7
Works. “Works” shall mean any work product, technical knowledge, creations,
know-how, formulations, recipes, specifications, rights, devices, drawings,
instructions, expertise, trade practices, customer lists, computer data, source
codes, analytical and quality control data, Marks, copyrights, commercial
information, inventions, works of authorship, designs, methods, processes,
technology, patterns, techniques, data, , patents, trade secrets, copyrights,
related contracts, licenses and agreements and the like, and all other
intellectual property created, authored, composed, invented, discovered,
performed, perfected, provided, acquired or learned by the Service Provider,
whether solely or jointly with others, whether patented, patentable or not,
whether in written form or otherwise, whether disclosed to Service Provider by
either Service Recipient or otherwise, in performing its obligations under this
Agreement, in each case, that (i) relates to intellectual property or potential
intellectual property originating from research and development of any of
Service Recipient or its affiliate’s drug products or portfolio candidates, and
(ii) arises out of services provided directly or indirectly (e.g., through an
employee, consultant clinical research organization, other vendor or other Third
Party engaged by the Service Provider) in connection with such research and
development.

1.8
Year. “Year” shall mean the 12-month period ending on March 31.

2.
ENGAGEMENT.

Subject to the terms of this Agreement, each Service Recipient hereby engages
the Service Provider to perform the services it requires from among those set
forth on Exhibit A attached hereto (the “Services”). Any additional services
requested by a Service Recipient that are not included within the Services
shall, if mutually agreed upon by the Parties, each in its sole discretion, be
negotiated and included in this Agreement through amendments to Exhibit A
hereto. The scope of the Service Provider’s authority shall be specifically
limited to those activities outlined in this Agreement.
3.
RELATIONSHIP OF THE PARTIES.

3.1
The Service Provider and the Service Recipients are each independent contractors
and not joint venturers, partners, agents, or representatives of the other. The
Service Provider shall perform the Services for the Service Recipients under
this Agreement as an independent contractor and neither the Service Provider nor
its employees, subcontractors or agents shall be deemed to be agents, servants
or employees of either of the Service Recipients, nor shall the Service Provider
and any of the Service Recipients be deemed or construed solely by this
Agreement to be partners or joint venturers. The Service Provider shall have
exclusive control over the direction and conduct of its employees in carrying
out the activities required under this Agreement.

3.2
Neither the Service Provider nor its employees, subcontractors or agents shall
have the authority to (i) negotiate the terms of or execute contracts and
agreements of either of the Service Recipients (including letters of intent,
even if non-binding), provided the Service Provider may suggest incorporating
certain non-core agreement terms within the parameters and guidelines provided
by the applicable Service Recipient; (ii) hire personnel for either of the
Service Recipients; (iii) exercise binding authority with respect to the
operations of either of the Service Recipients; (iv) make binding
recommendations to either of the Service Recipients; (v) make decisions or have
decision-making rights with respect to either of the Service Recipients; (vi)
hold itself out as representing either of





--------------------------------------------------------------------------------





the Service Recipients or as having the authority to negotiate the terms of or
conclude contracts on behalf of either of the Service Recipients or (vii)
perform services for either of the Service Recipients that are not covered by
this Agreement.
3.3
The Service Provider and its employees, subcontractors or agents shall have the
authority to (i) provide advice, assistance, direction and recommendations to
the Service Recipients with respect to the operation of ASG; (ii) make
recommendations on key points of contracts, without having the power to
negotiate the terms of or conclude contracts or agreements on behalf of either
of the Service Recipients; (iii) participate in discussions on contracts and
agreements; (iv) arrange transactions between a Service Recipient and other
parties, provided that the Service Provider does not make any actual decisions
or participate in substantive activities, such as negotiations with respect to
the terms of such transactions, provided the Service Provider may suggest
incorporating certain non-core agreement terms within the parameters and
guidelines provided by the applicable Service Recipient; and (v) contact banks
in connection with raising capital for the Service Recipient, without having, in
any circumstance, the power to negotiate the terms of or conclude contracts or
agreements on behalf of either of the Service Recipients in connection with
raising capital for ASG.

3.4
Engagement of Third Parties. The Service Provider may, with the prior consent of
the applicable Service Recipient, engage such persons, corporations, or other
entities as it reasonably deems necessary for the purpose of performing Services
under this Agreement; provided, however, that the Service Provider shall remain
responsible for the performance of all such Services and shall be considered to
engage with such persons, corporations, or other entities in its own name and on
its own behalf.

4.
FEES AND EXPENSES.

4.1
Each Service Recipient shall pay the Service Provider a fee in accordance with
Exhibit B attached hereto for the Services provided to such Service Recipient
hereunder. The rates specified in Exhibit B attached hereto shall be reviewed
and may be updated from time to time by the Parties. Fees for Services performed
by the Service Provider will be billed by the Service Provider to the applicable
Service Recipient on a monthly basis. All other costs for Third Party services
shall be billed, by or on behalf of the Service Provider, to the applicable
Service Recipient, in such manner and format and with such supporting
information as the Parties may reasonably agree from time to time. Payment for
undisputed invoices received by the applicable Service Recipient shall be due
within sixty (60) days after the billing date. Any fees and expenses not paid by
the due date thereof shall accrue interest at the safe harbor interest rate
based on the applicable Federal rate as set forth in U.S. Treasury Regulations
Section 1.482-2(a)(2)(iii)(B). All fees and expenses shall be invoiced and
payable in U.S. dollars.





--------------------------------------------------------------------------------





4.2
Yearly Reconciliation. The Parties shall perform a yearly reconciliation for the
compensation amounts paid as follows:

a.
Administrative Services Yearly Reconciliation.

i.
As soon as reasonably practicable following the close of each Year during the
Term of this Agreement, the Parties will calculate the total service fee with
respect to the activities listed in Exhibit A, subsection 1 (“Administrative and
Support Services”) owing under this Agreement by each Service Recipient for the
Year (the “Exhibit B Administrative Services Fees”) by calculating the Service
Provider’s Costs with respect to such services provided to the applicable
Service Recipient and applying the mutually agreed mark-up percentage for such
services determined in accordance with Exhibit B, and adding the amount of any
third-party costs reimbursable under Exhibit B paragraph (c) that relate to such
services. As soon as reasonably practicable following the close of each Year,
the Parties shall also calculate the total amount of service fees actually paid
by each Service Recipient for the Year under Section 4.1 with respect to the
activities listed in Exhibit A, subsection 1 (“Administrative and Support
Services”), adding the amount of any third-party costs reimbursable under
Exhibit B paragraph (c) that relate to such services (the “Actual Administrative
Services Fees”).

ii.
If, for any Year, the total Actual Administrative Services Fees paid by a
Service Recipient is greater than the Exhibit B Administrative Services Fees for
such Service Recipient, there shall be deemed to exist an excess of service fee
in an amount equal to the difference between the total Actual Administrative
Services Fees paid by such Service Recipient and the total Exhibit B
Administrative Services Fees for such Service Recipient for the Year
(hereinafter “Administrative Services Excess”).

iii.
If, for any Year, the total Actual Administrative Services Fees paid by a
Service Recipient is less than the total Exhibit B Administrative Services Fees
for such Service Recipient, there shall be deemed to exist a shortfall in an
amount equal to the difference between the total Exhibit B Administrative
Services Fees for such Service Recipient and the total Actual Administrative
Services Fees paid by such Service Recipient (hereinafter “Administrative
Services Shortfall”).

b.
Other Services Yearly Reconciliation.

i.
As soon as reasonably practicable following the close of each Year during the
Term of this Agreement, the Parties will calculate the total service fee with
respect to the activities listed in Exhibit A, subsection 2 (“Other Services”)
owing under this Agreement by each Service Recipient for the Year (the “Exhibit
B Other Services Fees”) by calculating the Service Provider’s Costs with respect
to such services provided to the applicable Service Recipient and applying the
mutually agreed mark-up percentage for such services determined in accordance
with Exhibit B, and adding the amount of any third-party costs reimbursable
under Exhibit B paragraph (c) that





--------------------------------------------------------------------------------





relate to such services. As soon as reasonably practicable following the close
of each Year, the Parties shall also calculate the total amount of service fees
actually paid by each Service Recipient for the Year under Section 4.1 with
respect to the activities listed in Exhibit A, subsection 1 (“Other Services”),
adding the amount of any third-party costs reimbursable under Exhibit B
paragraph (c) that relate to such services (the “Actual Other Services Fees”).
ii.
If, for any Year, the total Actual Other Services Fees paid by a Service
Recipient is greater than the Exhibit B Other Services Fees for such Service
Recipient, there shall be deemed to exist an excess of service fee in an amount
equal to the difference between the total Actual Other Services Fees paid by
such Service Recipient and the total Exhibit B Other Services Fees for such
Service Recipient for the Year (hereinafter “Other Services Excess”).

iii.
If, for any Year, the total Actual Other Services Fees paid by a Service
Recipient is less than the total Exhibit B Other Services Fees for such Service
Recipient, there shall be deemed to exist a shortfall in an amount equal to the
difference between the total Exhibit B Other Services Fees for such Service
Recipient and the total Actual Other Services Fees paid by such Service
Recipient (hereinafter “Other Services Shortfall”).

c.
Settlement of Excess or Shortfall Amounts.

i.
If, for any Year, (1) the sum of the Administrative Services Shortfall for a
Service Recipient and the Other Services Shortfall for such Service Recipient
exceeds (2) the sum of the Administrative Services Excess for such Service
Recipient and the Other Services Excess for such Service Recipient (such excess
amount, the “Net Shortfall”), such Service Recipient shall pay such Net
Shortfall to Service Provider within thirty (30) days after the Exhibit B
Administrative Services Fees, Exhibit B Other Services Fees, Actual
Administrative Services Fees, and Actual Other Services Fees have been
calculated for such Year.

ii.
If, for any Year, (1) the sum of the Administrative Services Excess for a
Service Recipient and the Other Services Excess for such Service Recipient
exceeds (2) the sum of the Administrative Services Shortfall for such Service
Recipient and the Other Services Shortfall for such Service Recipient (such
excess amount, the “Net Excess”), the Service Provider may (x) treat such Net
Excess, in whole or in part, as a contribution to the capital of the Service
Provider; or (y) treat such Net Excess, in whole or in part, as an overpayment
to the Service Provider that must be repaid to such Service Recipient within 30
days after the end of the Year.

4.3
Withholding. The Service Recipients shall be entitled to deduct from any
payments to Service Provider the amount of any withholding taxes with respect to
such amounts payable, or any taxes in each case required to be withheld by the
applicable Service Recipient to the extent that such Service Recipient pays to
the appropriate governmental authority on behalf of Service Provider such





--------------------------------------------------------------------------------





taxes, levies, or charges. Such Service Recipient shall, upon the request of
Service Provider, deliver to Service Provider proof of payment of all such
taxes, levies, and other charges and the appropriate documentation that is
necessary to obtain a tax credit, to the extent such tax credit can be obtained.
5.
ACCESS TO BOOKS AND RECORDS.

Service Provider shall maintain books and records pertaining to the Services
provided in any Year pursuant to this Agreement for ten (10) Years following the
performance of such Services and shall make them available for inspection and
audit, at the applicable Service Recipient’s expense, by a mutually acceptable
independent certified public accounting firm during normal business hours upon
reasonable prior written notice to Service Provider.
6.
CONFIDENTIAL INFORMATION

6.1
Obligations. The Parties acknowledge that, from time to time, one Party (the
“Disclosing Party”) may disclose to another Party (the “Receiving Party”)
information that is marked as “proprietary,” or “confidential,” or which would,
under the circumstances, be understood by a reasonable person to be proprietary
and nonpublic (“Confidential Information”). The Receiving Party shall retain
such Confidential Information in confidence. Each Party shall use at least the
same procedures and degree of care that it uses to protect its own Confidential
Information of like importance, including those procedures used when disclosing
Confidential Information to Third Parties, and in no event less than reasonable
care.

6.2
Exceptions. Nothing in this Agreement shall prevent the disclosure by the
Receiving Party or its employees of Confidential Information that:

a.
Prior to the transmittal thereof to Receiving Party was of general public
knowledge;

b.
Becomes, subsequent to the time of transmittal to Receiving Party, a matter of
general public knowledge otherwise than as a consequence of a breach by
Receiving Party of any obligation under this Agreement;

c.
Is made public by Disclosing Party;

d.
Was in the possession of Receiving Party in documentary form prior to the time
of disclosure thereof to Receiving Party by Disclosing Party, and is held by
Receiving Party free of any obligation of confidence to Disclosing Party or any
Third Party; or

e.
Is received in good faith from a Third Party having the right to disclose it,
who, to the best of Receiving Party’s knowledge, did not obtain the same from
Disclosing Party and who imposed no obligation of secrecy on Receiving Party
with respect to such information.

6.3
No Unauthorized Use. The Receiving Party shall refrain from using or exploiting
any and all Confidential Information for any purposes or activities other than
those contemplated in this Agreement or any other written agreement entered into
by and between the Parties.





--------------------------------------------------------------------------------





6.4
Survival. The Parties’ obligations under this Article 6 shall survive the
termination of this Agreement for any reason whatsoever.

7.
OWNERSHIP OF INTANGIBLE PROPERTY

Service Provider agrees that all right, title and interest in and to any and all
Works will be owned exclusively by ASG. All Works, as applicable, shall be
considered “works made for hire” to the extent permitted under applicable
copyright law and will be considered the sole property of ASG. To the extent
such Works are not considered “works made for hire,” all right, title, and
interest to such Works, including, but not limited to, all copyrights, patents,
trademarks, rights of publicity, and trade secrets, is hereby assigned by
Service Provider to ASG and the Service Provider agrees, at ASG’s expense, to
execute any documents requested by ASG or any successor in interest to ASG, at
any time in relation to such assignment. Service Provider further acknowledges
and agrees that any and all derivative works, developments, or improvements
based on the Works, shall also be deemed Works and all right, title and interest
therein shall be exclusively owned by ASG. Service Provider shall cooperate with
ASG and any of its Affiliates, at no additional cost to such parties (whether
during or after the term of this Agreement), in the confirmation, registration,
protection and enforcement of the rights and property of ASG and its successors
in interest in such Works. The Service Provider shall be entitled to use the
Works only for purposes of performing the Services. The Service Provider shall
not at any time do or cause to be done, or fail to do or cause to be done, any
act or thing, directly or indirectly, contesting or in any way impairing either
ASG’s right, title, or interest in the Intangible Property. Every use of any
Works (and any derivative works, developments, or improvements based on the
Works) by Service Provider shall inure to the benefit of ASG.
8.
USE OF TRADEMARKS

Each Service Recipient shall grant the Service Provider a right to use its Marks
only in connection with the Services, provided that if a Service Recipient
provides the Service Provider with reasonable written trademark guidelines
governing the use of such Service Recipient’s Marks (which guidelines may be
updated by such Service Recipient from time to time with prior written notice to
the Service Provider), the Service Provider’s use of such Marks shall be subject
to such written guidelines so provided. Notwithstanding the foregoing, the
Service Provider will comply with all of such Service Recipient’s reasonable
instructions and quality control requirements regarding such Service Provider’s
use of its Marks. The Service Provider acknowledges that any of a Service
Recipient’s Marks are owned and licensed solely and exclusively by such Service
Recipient, and agrees to use such Marks only in the form and with appropriate
legends as described by such Service Recipient. All use of a Service Recipient’s
Marks and associated goodwill will inure to the benefit of such Service
Recipient. All rights not expressly granted are reserved to the applicable
Service Recipient. The Service Provider shall not remove, cover, or modify any
proprietary rights notice or legend placed by the other party on materials used
in connection with this Agreement.
9.
INDEMNIFICATION; LIMITATION OF LIABILITY





--------------------------------------------------------------------------------





9.1
The Service Provider, to the maximum extent permitted by law, shall defend,
protect, indemnify and hold the Service Recipients and their officers, employees
and directors, as the case may be (“Indemnified Parties”), harmless from and
against any and all losses, demands, damages (including, without limitation,
special, consequential and punitive damages awarded to Third Parties), claims,
liabilities, interest, awards, actions or causes of action, suits, judgments,
settlements and compromises relating thereto, and all reasonable attorney’s fees
and other fees and expenses in connection therewith (“Losses”) which may be
incurred by an Indemnified Party, arising out of, due to, or in connection with,
directly or indirectly, the provision of the Services or failure to provide the
Services under this Agreement, except to the extent that such Losses are the
result of the gross negligence or willful misconduct of an Indemnified Party.

9.2
The Service Provider’s liability for aggregate Losses under this Agreement for
any cause whatsoever, and regardless of the form of action, whether in contract
or in tort, shall be limited to the payments made by the Service Recipients
under this Agreement for the specific Service that allegedly caused or was
related to the Losses during the period in which the alleged Losses were
incurred. In no event shall the Service Provider be liable for any Losses caused
by a Service Recipient’s failure to perform such Service Recipient’s obligations
under this Agreement.

9.3
NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT OR AT LAW OR IN
EQUITY, IN NO EVENT SHALL EITHER PARTY BE LIABLE FOR PUNITIVE, SPECIAL,
INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES TO THE OTHER PARTY OR ANY OTHER
PERSON (INCLUDING, WITHOUT LIMITATION, DAMAGES FOR LOSS OF BUSINESS PROFITS,
BUSINESS INTERRUPTION, ACTIONS OF THIRD PARTIES OR ANY OTHER LOSS) ARISING FROM
OR RELATING TO ANY CLAIM MADE UNDER THIS AGREEMENT OR THE PROVISION OR THE
FAILURE TO PROVIDE THE SERVICES.

10.
TERM AND TERMINATION

10.1
Term. This Agreement shall commence on the Effective Date and continue until
terminated by a Party in accordance with this Section 10.1. A Party may
terminate this Agreement at its discretion by giving written notice to the other
Parties at least sixty (60) days before the proposed termination date. Section
12.14 and Article 6 shall survive the termination of this Agreement. The Service
Recipients hereby specifically agree and acknowledge that all obligations of the
Service Provider to provide any and all Services shall immediately cease upon
termination of this Agreement. The Service Provider hereby specifically agrees
and acknowledges that all of its rights to use Marks pursuant to Article 8 of
this Agreement shall immediately cease upon termination of this Agreement. To
the extent permitted by applicable law, no Party shall be liable to another
Party for, and each Party hereby expressly waives any right to, any termination
compensation of any kind or character whatsoever, to which such Party may be
entitled solely by virtue of termination of this Agreement.

10.2
Rights and Duties on Termination. Upon termination of this Agreement for any
reason, each Party shall cease all use of the other Party’s Confidential
Information, and the Service Recipients shall pay Service Provider all accrued
and unpaid fees for Services performed through the date of termination.





--------------------------------------------------------------------------------





11.
COMPLIANCE WITH LAWS

11.1
General Compliance. The Parties shall at all times strictly comply with all
applicable laws, rules, regulations, and governmental orders, now or hereafter
in effect, relating to their performance of this Agreement. Each Party further
agrees to make, obtain, and maintain in force at all times during the term of
this Agreement, all filings, registrations, reports, licenses, permits, and
authorizations (collectively, “Authorizations”) required under applicable law,
regulation, or order for such Party to perform its obligations under this
Agreement. The Service Recipients shall provide Service Provider with such
assistance as Service Provider may reasonably request in making or obtaining any
such Authorizations.

12.
GENERAL PROVISIONS

12.1
Notices. Any and all notices, elections, offers, acceptances, and demands
permitted or required to be made under this Agreement shall be in writing,
signed by the Party giving such notice, election, offer, acceptance, or demand
and shall be delivered personally, by messenger, courier service, telecopy,
first class mail or similar transmission, to the Party, at its address on file
with the Party giving such notice, election, offer, acceptance or demand or at
such other address as may be supplied in writing. The date of personal delivery
or the date of mailing, as the case may be, shall be the date of such notice,
election, offer, acceptance, or demand.

12.2
Force Majeure. If the performance of any part of this Agreement by a Party, or
of any obligation under this Agreement, is prevented, restricted, interfered
with, or delayed by reason of any cause beyond the reasonable control of the
Party liable to perform, unless conclusive evidence to the contrary is provided,
the Party so affected shall, on giving written notice to the other Parties, be
excused from such performance to the extent of such prevention, restriction,
interference, or delay, provided that the affected Party shall use its
reasonable best efforts to avoid or remove such causes of nonperformance and
shall continue performance with the utmost dispatch whenever such causes are
removed. When such circumstances arise, the Parties shall discuss what, if any,
modification of the terms of this Agreement may be required in order to arrive
at an equitable solution.

12.3
Successors and Assigns. This Agreement may not be assigned or otherwise conveyed
by any Party without the prior written consent of the other Parties; provided
however that such prior written consent will not be required for an assignment
to an Affiliate of a Party. This Agreement shall be binding on and inure to the
benefit of the Parties hereto and their respective successors, successors in
title and assigns to the extent that such assignment is permitted under this
paragraph.

12.4
Entire Agreement, Amendments. This Agreement constitutes the entire agreement
between the Parties with respect to the subject matter hereof, and supersedes
all prior agreements, understandings, and communications between the Parties,
whether oral or written, relating to the same subject matter. No change,
modification, or amendment of this Agreement shall be valid or binding on the
Parties unless such change or modification shall be in writing signed by the
Party or Parties against whom the same is sought to be enforced.





--------------------------------------------------------------------------------





12.5
Remedies Cumulative. The remedies of the Parties under this Agreement are
cumulative and shall not exclude any other remedies to which the Party may be
lawfully entitled.

12.6
Other Persons. Nothing in this Agreement shall be construed to prevent or
prohibit the Service Provider from providing services to any other Person or
from engaging in any other business activity.

12.7
Not for the Benefit of Third Parties. This Agreement is for the exclusive
benefit of the Parties to this Agreement and not for the benefit of any Third
Party.

12.8
Further Assurances. Each Party hereby covenants and agrees that it shall execute
and deliver such deeds and other documents as may be required to implement any
of the provisions of this Agreement.

12.9
No Waiver. The failure of any Party to insist on strict performance of a
covenant hereunder or of any obligation hereunder shall not be a waiver of such
Party’s right to demand strict compliance therewith in the future, nor shall the
same be construed as a novation of this Agreement.

12.10
Integration. This Agreement constitutes the full and complete agreement of the
Parties.

12.11
Captions. Titles or captions of articles and paragraphs contained in this
Agreement are inserted only as a matter of convenience and for reference, and in
no way define, limit, extend, or describe the scope of this Agreement or the
intent of any provision hereof.

12.12
Number and Gender. Whenever required by the context, the singular number shall
include the plural, the plural number shall include the singular, and the gender
of any pronoun shall include all genders.

12.13
Counterparts. This Agreement may be executed in multiple copies, each one of
which shall be an original and all of which shall constitute one and the same
document, binding on the Parties, and each Party hereby covenants and agrees to
execute all duplicates or replacement counterparts of this Agreement as may be
required.

12.14
Governing Law and Jurisdiction. THIS AGREEMENT AND THE LEGAL RELATIONS BETWEEN
THE PARTIES HERETO SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO ANY CONFLICT OF LAWS RULES. THE
COURTS LOCATED WITHIN THE STATE OF NEW YORK SHALL HAVE EXCLUSIVE JURISDICTION
OVER ANY AND ALL DISPUTES BETWEEN THE PARTIES HERETO, WHETHER IN LAW OR EQUITY,
ARISING OUT OF OR RELATING TO THIS AGREEMENT AND THE AGREEMENTS, INSTRUMENTS AND
DOCUMENTS CONTEMPLATED HEREBY AND THE PARTIES CONSENT TO AND AGREE TO SUBMIT TO
THE EXCLUSIVE JURISDICTION OF SUCH COURTS. EACH OF THE PARTIES HEREBY WAIVES AND
AGREES NOT TO ASSERT IN ANY SUCH DISPUTE, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY CLAIM THAT (A) SUCH PARTY IS NOT PERSONALLY SUBJECT TO THE
JURISDICTION OF SUCH COURTS, (B) SUCH PARTY AND SUCH PARTY’S PROPERTY IS IMMUNE
FROM ANY LEGAL PROCESS ISSUED BY SUCH COURTS OR (C) ANY LITIGATION OR OTHER
PROCEEDING COMMENCED IN SUCH COURTS IS BROUGHT IN AN INCONVENIENT FORUM.





--------------------------------------------------------------------------------





12.15
Computation of Time. Whenever the last day for the exercise of any privilege or
the discharge of any duty hereunder shall fall on a Saturday, Sunday, or any
public or legal holiday, whether local or national, the Party having such
privilege or duty shall have until 5:00 p.m. (EST or, if in effect in New York,
EDT) on the next succeeding business day to exercise such privilege, or to
discharge such duty.

12.16
Severability. In the event any provision, clause, sentence, phrase, or word
hereof, or the application thereof in any circumstances, is held to be invalid
or unenforceable, such invalidity or unenforceability shall not affect the
validity or enforceability of the remainder hereof, or of the application of any
such provision, sentence, clause, phrase, or word in any other circumstances.

12.17
Costs and Expenses. Unless otherwise provided in this Agreement, each Party
shall bear all fees and expenses incurred in performing its obligations under
this Agreement.

12.18
Provisions of Law. A reference in this Agreement to a provision of law,
regulation, rule, official directive, request, or guideline (whether or not
having the force of law) of any governmental, intergovernmental or supranational
body, agency, department or regulatory, self-regulatory, or other authority or
organization is a reference to that provision as amended or re-enacted currently
or in the future.

12.19
Meaning in Notices. Unless a contrary indication appears, a term used in any
notice given under or in connection with this Agreement has the same meaning in
that notice as in this Agreement.

(The remainder of this page has been intentionally left blank)






























--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their duly authorized officers as of the date first above written.
AXOVANT SCIENCES LTD.
 
ROIVANT SCIENCES, INC.
 
 
 
 
 
 
 
 
 
/s/ Marianne L. Romeo
 
/s/ Matthew Gline
By: Marianne L. Romeo
 
By: Matthew Gline
Title: Head, Global Transaction & Risk Management
 
Title: SVP, Finance and Business Operations
Date: 14 February 2017
 
Date: February 14, 2017
 
 
 
 
 
 
AXOVANT SCIENCES, INC.
 
AXOVANT SCIENCES GMBH
 
 
 
 
 
 
 
 
 
/s/ Gregory Weinhoff
 
/s/ Ruben Masar
By: Gregory Weinhoff
 
By: Ruben Masar
Title: Chief Financial Officer
 
Title: Secretary
Date: February 14, 2017
 
Date: 14 February 2017
 
 
 





--------------------------------------------------------------------------------





EXHIBIT A

SERVICES PROVIDED
1.
Administrative and Support Services. Various administrative and supportive
services, which may include, but are not limited to:

(a)
Payroll

(b)
Accounts Receivable

(c)
Accounts Payable

(d)
General Administrative

(e)
Corporate and Public Relations (including advertising, investor relations and/or
financial marketing)

(f)
Meeting Coordination and Travel Planning

(g)
Accounting and Auditing

(h)
Tax

(i)
Budgeting

(j)
Treasury Activities

(k)
Staffing and Recruiting

(l)
Training and Employee Development

(m)
Benefits

(n)
Information and Technology Services

(o)
Legal Services

(p)
Insurance Claims Management

(q)
Purchasing

And other similar services.
2.    Other Services
Administrative, research and development services whether provided directly or
by engaging employees, agents, consultants, contract research organizations,
vendors or any other Third Party, including, but not limited to:
(a)
Preparatory assistance in respect of the identification/location of potential
drug asset candidates

(b)
Perform/oversee due diligence to evaluate a drug candidate (including, but not
limited to, studying the compound, market demand, potential opportunities and
competitive landscape with respect to such drug candidate and probability of
commercial success of such drug candidate)

(c)
Engage, manage and oversee external consultants, whether individuals or
consulting companies, in connection with in-depth analyses of potential drug
investment opportunities and other activities relating to drugs and drug
candidates





--------------------------------------------------------------------------------





(d)
Form recommendations regarding potential drug investment opportunities and
deliver recommendations to the board of directors of either of the Service
Recipients

(e)
Provide the board of directors of either of the Service Recipients with advice
in connection with the acquisition of drug assets and, if necessary, assist in
communications between the board of directors of the applicable Service
Recipient and the sellers of the relevant drug asset in order for ASG to
negotiate and conclude agreements to acquire drug assets and related
intellectual property

(f)
Participate in meetings with regulatory authorities related to drug assets of
ASG (within the parameters and guidelines provided by ASG)

(g)
Develop a plan for clinical testing with respect to a drug asset, identify
appropriate contract research organizations to be used in connection with such
clinical testing and contract with such contract research organizations (within
the parameters and guidelines provided by ASG)

(h)
Select manufacturers to manufacture small batch sample of drug product for
purposes of clinical trials and contract with such manufacturers (within the
parameters and guidelines provided by ASG)

(i)
Manage and oversee clinical trials and drug manufacturing to the extent such
clinical trials and drug manufacturing costs do not exceed established cost
parameters set by ASG (j) Gather and analyze data obtained in connection with
clinical trials and present such information to the board of directors of ASG

(k)
Conduct final filings to obtain regulatory approvals with respect to a drug
asset

The Service Provider shall provide such other services as are agreed with the
Service Recipients from time to time.




--------------------------------------------------------------------------------





EXHIBIT B
CALCULATION OF COMPENSATION FOR SERVICES PROVIDED
The fees set forth in this Exhibit B represent the entire amount to be paid by
the Service Recipients in connection with the Service Provider’s provision of
the Services, and any and all other costs and expenses associated with the
Services or the Agreement. In addition, the fees set forth in this Exhibit B
include any and all applicable federal, state or local sales or use tax payable
in connection with the Services or the Agreement.
Except as otherwise agreed to by the Parties from time to time, the Service
Recipients shall compensate Service Provider for its Services rendered and Costs
incurred under this Agreement in accordance with the following:
(a)
The applicable Service Recipient shall reimburse Service Provider for its Costs,
excluding third-party costs as provided in (c), incurred in providing the
Administrative and Support Services described in Exhibit A to such Service
Recipient or in making, obtaining, and maintaining in force the Authorizations
as described in Section 11.1 for such Service Recipient and shall further pay
Service Provider a mark-up on such costs. The mark-up shall be based on the
mark-up percentage that the Parties mutually agree is consistent with the
financial returns of independent companies performing similar services. The
Parties shall review and (if necessary) update the mark-up percentage on an
annual basis.

(b)
The applicable Service Recipient shall reimburse Service Provider for its Costs,
excluding third-party costs as provided in (c), incurred in providing the Other
Services described in Exhibit A to such Service Recipient, and shall further pay
Service Provider a mark-up on such costs. The mark-up shall be based on the
mark-up percentage that the Parties mutually agree is consistent with the
financial returns of independent companies performing similar services. The
Parties shall review and (if necessary) update the markup percentage on an
annual basis.

(c)
If the Service Provider engages a third party pursuant to Section 3.4 hereof,
the applicable Service Recipient shall reimburse the Service Provider for all
reasonable and actual out-of-pocket costs incurred by the Service Provider in
connection with such engagement to the extent such Service Recipient is the
beneficiary of the services performed by such third party.







